DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After search the prior art regarded as nearest the claimed invention is DeCiccio (US20170128601 – made of record herein). DeCiccio discloses a three-dimensional printer for sterilized three-dimensional printing (abstract). DeCiccio further discloses a fan and filter for supplying clean, filtered air to an unsealed outer chamber maintained at a first, positive pressure (paras 0021, 0029 ; Fig. 1) and an unsealed inner chamber maintained at a negative pressure which houses the build mechanism and an object during fabrication (para 0024; Fig. 1). DeCiccio, and the other prior art returned, fail to disclose a subsystem disposed between the unsealed air supply enclosure and the unsealed processing chamber; a fan to deliver air from the air supply enclosure, through the subsystem, to the processing chamber; a pressure sensor in the subsystem; and a controller to receive a signal from the pressure sensor and control the speed of the fan. The Examiner is unable to discern a reasonable rationale from the prior art that such features are taught, suggested, or otherwise rendered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
The arguments contained herein are based on the claim interpretation, below.
 Applicant’s arguments, see page 15 paragraph 3, filed 05/16/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DeCiccio (US20170128601).

If Applicant believes any of this Office Action is unclear or incorrect, the Applicant is encouraged to schedule an interview with the Examiner.

Claim Interpretation

In reference to claim 8:
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). In order to expedite prosecution, the Examiner has attempted to examine claims 1-7 and 9 using prior art which the Examiner believes renders obvious both the claimed structural features of the claimed invention as well as the intended use of the claimed structural features. Claim 8 has been examined and has been rejected based on prior art structure which is capable of performing the intended use. While no explicit determination of patentability of claim 8 has been made herein, the Examiner has been unable to determine any prior art which would render obvious the intended use of claim 8 should structural limitations be provided for performing the intended use. However, additional search and consideration would be required should Applicant submit amendments adding such limitations.
If any of this interpretation is unclear, the Examiner encourages Applicant to schedule a telephone interview.

In reference to claim 18:
The term “heat source” has been given its broadest reasonable interpretation in light of the specification. See MPEP 2111. Applicant’s publication states “[i]n various examples, the fusing agent is a dark colored liquid such as for example black pigmented ink, a UV absorbent liquid or ink, and/or other liquid(s). A heat source, such as for example one or more infrared fusing lamps, is then passed over the entire print zone” (para 0010). As the first sentence discloses black pigmented ink or a UV absorbent ink and the second sentence discloses “a heat source” is passed over after the UV absorbent ink, the term “heat source” in claim 18 has been interpreted to include a UV lamp. Further, a UV lamp would be a source of heat generally. However, if claim 18 were amended to require an infrared fusing lamp or require a powder build material, claim 18 would overcome the current rejection.

In reference to claim 19:
The term “subsystem” is a broad limitation without any definition of what function the claimed subsystem performs. As such, any functional element meets the claimed subsystem.
The term “separate” has been given its broadest reasonable interpretation in light of the specification. See MPEP 2111. The term “separate,” given its broadest reasonable interpretation, does not require that the at least one subsystem be outside of the processing chamber. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, 6, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong (US20030235635 – hereinafter Fong 1) in view of DeCiccio.

In reference to claims 1 and 2:
Fong 1 discloses additive manufacturing system for capturing airborne contaminants (abstract), comprising: 
an unsealed processing chamber housing a build mechanism of the three-dimensional printer and an object when the object is being additively manufactured, the unsealed processing chamber maintained at a second pressure below the ambient air pressure to inhibit processing chamber air from leaking out of the processing chamber (para 0053; Figs. 3 and 4); and 
an air pathway disposed between the processing chamber and an area outside of the processing chamber to provide clean air from the air supply enclosure to the processing chamber (para 0053).
Fong 1 further discloses wherein the second pressure is to allow ambient air to leak into the processing chamber from the ambient environment and inhibit the processing chamber air from leaking out of the processing chamber into the ambient environment or into the air supply enclosure (applies to claim 9, below)(paragraph 0052).
Fong 1 does not disclose that the area outside of the processing chamber is an unsealed air supply enclosure for clean, filtered air maintained at a first pressure above an ambient air pressure to inhibit unfiltered ambient air from leaking into the air supply enclosure (claim 1), a first fan coupled to an inlet of the air supply enclosure to produce the first pressure in the air supply enclosure, a first filter coupled to an intake of the first fan to remove particulates from the unfiltered ambient air drawn into the air supply enclosure by the first fan (claim 2) or wherein the first pressure is to allow clean air to leak out of the unsealed air supply enclosure to an ambient environment external to the system (applies to claim 9, below). 
However, this is taught by DeCiccio. DeCiccio teaches a three-dimensional printer for manufacturing sterilized products (abstract) having an inner processing chamber housing a build mechanism and an objecting being manufactured wherein the inner chamber is configured to be at a negative pressure (para 0024) and an outer chamber at a positive pressure (para 0029). DeCiccio further teaches wherein the area outside of the processing chamber is an unsealed air supply enclosure for clean, filtered air maintained at a first pressure above ambient air pressure (Fig. 1 left fans 130 move air through the filter 114 into outer chamber and through filters 130, e.g. the pressure inside the outer chamber is above the ambient surrounding chamber. See Para 0029). DeCiccio further discloses wherein the first pressure allows clean air to leak out of the unsealed air supply enclosure to an ambient environment external to the system (Fig. 1 right fans 130). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Fong 1 with the outer chamber of DeCiccio in order to obtain a system which is capable of producing sterile products (para 0029). 
As an attempt for further clarity, the Examiner has included the following, rudimentary, drawing showing the positive pressure external system incorporated to surround the negative pressure system of Fong 1 for the benefit of preventing contaminated ambient air entering the system.

    PNG
    media_image1.png
    462
    617
    media_image1.png
    Greyscale



In reference to claim 3:
In addition to the discussion of claim 2, above, Fong 1 further discloses utilizing pressure sensors to ensure a pressure drop between the interior low pressure and the area outside the deposition chamber (paras 0057-0059), the unsealed air supply of modified Fong 1. Modified Fong 1 does not explicitly disclose a first pressure sensor disposed in the air supply enclosure to detect the first pressure. However, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. utilizing a single combined sensor to measure the pressure drop or at least two separate sensors, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Fong 1 further discloses fans for controlling air flow (para 0031). Fong 1 further discloses controlling fans in order to ensure the flow of air leaving the processing chamber is greater than the flow of air entering the processing chamber (para 0063) as well controlling the process to shut down the apparatus when the pressure difference is below a threshold (para 0058). Modified Fong 1 does not explicitly a first fan speed control to set an operating speed of the first fan; and a controller coupled to the first pressure sensor and the first fan speed control to maintain the first pressure within a predetermined first pressure range. It would have been obvious to a person having ordinary skill in the art to utilize a controller to control the fan speed based on the pressure sensor in order to automate the process. See MPEP 2144.04(III).

In reference to claim 5:
In addition to the discussion of claim 1, above, Fong 1 further discloses comprising: 
a build mechanism disposed in the processing chamber to produce a 3D part during a fabrication operation that further generates the processing chamber air by contaminating the clean air with particulates of a build material (para 0018); 
a second fan coupled to an outlet of the processing chamber to produce the second pressure and expel processing chamber air from the processing chamber (paras 0019, 0031); and 
a second filter disposed between the outlet and the second fan to trap the particulates in the processing chamber air to inhibit the particulates from escaping the processing chamber (paras 0018-0019).

In reference to claim 6:
In addition to the discussion of claim 5, above, Fong 1 further discloses comprising: 
a second pressure sensor disposed in the processing chamber to detect the second pressure (para 0019); 
a second fan speed control to set an operating speed of the second fan (para 0019); and 
a controller coupled to the second pressure sensor and the second fan speed control to maintain the second pressure within a predetermined second pressure range (para 0019). 

In reference to claim 16:
In addition to the discussion of claim 1, above, Fong 1 further discloses wherein the unsealed processing chamber comprises: 
a plate having a top surface on which layers of a desired object are formed by additive manufacturing (para 0035); and 
an elevating support mechanism to raise and lower the plate within the processing chamber as layers of the object are formed (para 0035).  

In reference to claim 17:
In addition to the discussion of claim 1, above, Fong 1 further discloses further comprising a print engine disposed in the processing chamber (para 0035, 0050; Fig. 4 numeral 20), the unsealed air supply enclosure being connected to provide air to the print engine through an air duct that is separate from and in addition to the air pathway (para 0061 disclosing the air duct 120 has a bellows connection to allow the duct to move with dispensing trolley 20; Fig. 4 airflow crossing from right to left at the top of duct 120).

In reference to claim 18:
In addition to the discussion of claim 1, above, Fong 1 further discloses further comprising a heat source (Fig. 4 numeral 38) disposed in the processing chamber, the unsealed air supply enclosure being connected to provide air to the heat source through an air duct that is separate from and in addition to the air pathway (Fig. 4 duct 120 branching to a cavity containing lamp 38)(While lamp 38 of Fong 1 is a UV lamp, under the broadest reasonable interpretation applicant’s published specification at para 0010 discloses a UV lamp can function as the heat source).  

In reference to claim 19:
In addition to the discussion of claim 1, above, Fong 1 further discloses further comprising at least one subsystem (Fig. 4 numeral 80) separate from the processing chamber (the term “separate” is interpreted broadly to include a separate chamber within the processing chamber), the unsealed air supply enclosure being connected to provide air to the at least one subsystem through an air duct that is separate from and in addition to the air pathway (duct 132).  

In reference to claim 20:
In addition to the discussion of claim 19, above, Fong 1 further discloses wherein the air flow from the subsystem passes from the subsystem into the processing chamber (para 0051; Fig. 4). Fong 1 also discloses the use of ducts to move air from one location to another (para 0051; air ducts 120, 125, 150, 162). Modified Fong 1 does not explicitly disclose further comprising a duct to pass air from the at least one subsystem into the processing chamber. However, it is the Examiner’s position that the place above and to the left of the subsystem 80 of Fong 1 would meet the claimed “air duct” or, alternatively, it would have been obvious to a person having ordinary skill in the art to utilize an air duct to move the air from subsystem 80 into the processing chamber because Fong discloses utilizing ducts for moving air, and thus all of the claimed elements are known in the prior art, and the combination yields predictable results. See MPEP 2143 and 2143.02.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong 1 and DeCiccio as applied to claims 3, above, and further in view of Fong (US20040166187 – Hereinafter Fong 2).

In reference to claim 4:
In addition to the discussion of claim 3, above, Fong 1 further discloses utilizing fans to cause air flow in a modified pressure enclosure (para 0031). Modified Fong 1 does not disclose that the fan is a duct fan. However, the use of a mechanism recognized in the art as suitable for the intended purpose is prima facie obvious (MPEP 2144.07). As applied to the current application, Fong 2 discloses the use of a duct fan for moving air between areas (para 0010; Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a duct fan for controlling air flow because duct fans are known in the art as suitable for the intended purpose.
Fong 1 further discloses controlling fans in order to ensure the flow of air leaving the processing chamber is greater than the flow of air entering the processing chamber (para 0063) as well controlling the process to shut down the apparatus when the pressure difference is below a threshold (para 0058). Modified Fong 1 does not explicitly disclose the duct fan having a duct fan working flow rate less than a maximum flow rate of the first fan to ensure that the first fan can maintain the first pressure in the air supply enclosure. However, considering the explicit goals of the system are to maintain pressure differences, it would have been apparent to configure the duct fan to have a lower working flow rate less than a maximum flow rate of the first fan in order to ensure the pressure differential can be maintained.

In reference to claim 7:
In addition to the discussion of claim 3, above, Fong 1 further discloses utilizing fans to cause air flow in a modified pressure enclosure (para 0031). Modified Fong 1 does not disclose that the fan is a duct fan. However, the use of a mechanism recognized in the art as suitable for the intended purpose is prima facie obvious (MPEP 2144.07). As applied to the current application, Fong 2 discloses the use of a duct fan for moving air between areas (para 0010; Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a duct fan for controlling air flow because duct fans are known in the art as suitable for the intended purpose.
Fong 1 further discloses controlling fans in order to ensure the flow of air leaving the processing chamber is greater than the flow of air entering the processing chamber (para 0063) as well controlling the process to shut down the apparatus when the pressure difference is below a threshold (para 0058). Modified Fong 1 does not explicitly disclose the duct fan having a duct fan working flow rate less than a maximum flow rate of the first fan to ensure that the first fan can maintain the first pressure in the air supply enclosure. However, considering the explicit goals of the system are to maintain pressure differences, it would have been apparent to configure the duct fan to have a lower working flow rate less than a maximum flow rate of the first fan in order to ensure the pressure differential can be maintained.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong 1 and DeCiccio as applied to claim 1, above, and further in view of Sun (CN102205334 – previously of record).

In addition to the discussion of claim 3, above, modified Fong 1 does not teach an unsealed subsystem coupled to the air supply enclosure and the processing chamber maintained at a third pressure between the first and second pressures and below the ambient air pressure to inhibit air in the subsystem from leaking out of the chamber to atmosphere external to the system. 
However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Sun teaches a positive and negative pressure ventilation treatment system (abstract. Sun further discloses a passage between the positive pressure areas and negative pressure areas, e.g. an unsealed subsystem coupled to the air supply enclosure and the processing chamber (such as the ducting of Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of modified Fong 1 and the subsystem of Sun because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the flow passes through ducts between higher pressure and lower pressure areas.
Further, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). As applied to the instant application, the structure of modified Fong 1 is capable of the intended use of having the unsealed subsystem at a third pressure between the first and second pressures and below the ambient air pressure.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong 1 and DeCiccio as applied to claims 1, above, and further in view of Fuller (US20160339634).
In addition to the discussion of claim 1 and the relevant discussion of claim 9, above, DeCiccio further teaches unsealed gaps in order to allow a flow of air (para 0029) but does not teach that the gaps are at unsealed corners of the housing. However, it would have been apparent to a person having ordinary skill in the art that the gaps can be placed in sidewalls, corners, or both. It would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. placing the gaps in sidewalls, corners, or both, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP 2143. Furthermore, one would have been motivated to place the gaps at the corners in order to allow the use of continuous sheets of metal and reduced manufacturing complexity.
Modified Fong 1 does not teach wherein the unsealed air supply enclosure comprises sheet metal sides. However, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). As applied to the instant application, Fuller teaches a system for three-dimensional printing (abstract). Fuller further teaches using sheet metal to form the housing for the three-dimensional printer (para 0167; Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to selected a known material, sheet metal, based on its suitability as a three-dimensional printer housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742